CHARLES M. HILL, SR., Secretary, Department of Local Affairs andDevelopment
Our Constitutional guarantees have provided protection to the separation of Church and State. From a statutory point of view, we have admitted the existence and the legal validity of religious institutions.
Very little happens without structure, and since the structure of religions has verification, it has the further right of definition.
You have requested my opinion as to whether religious societies, incorporated under ch. 187, Stats., are entitled to the relocation benefits as prescribed in sec. 32.19, Stats.
Section 187.01 (1), Stats., provides in part:
      ". . . The members, . . . may organize a corporation for religious, . . . purposes in the manner hereinafter provided." *Page 579
Section 187.01 (2), Stats., provides in part:
      ". . . shall be a corporation and shall possess the powers and privileges granted to corporations by ch. 181, . . ."
Accordingly, religious societies that either comply with or meet the requirements of ch. 187, Stats., are corporations.
Section 32.19 (2) (a) 1., Stats., defines person as:
      "Any individual, partnership, corporation or association which owns a business concern; . . ."
The phrase "business concern" would seem to exclude religious societies. However, the word "business" is defined in sec. 32.19
(2) (d) 3., as:
"(d) . . . any lawful activity, . . . conducted primarily:
"***
"3. By a non profit organization; . . ."
The phrase "any lawful activity" is extremely broad and surely encompasses the activity of religious societies, i.e., religious corporations.
The word "organization," as employed in sec. 32.19 (2) (d) 3., is, in my opinion, sufficiently generic to include corporations.
The word "nonprofit" likewise describes or fits the character and activity of those societies incorporated under ch. 187. However, even assuming that the activities of the corporation might not fall within the meaning of the word "nonprofit," such fact would not preclude recovery of relocation benefits, for such corporation would then, in all probability, fall within the definition of "business" contained in either sec. 32.19 (2) (d) 1., or 2.
Accordingly, it is my opinion that religious corporations incorporated under ch. 187, are of a class that fall within the definition of the term "person," as used and defined in sec.32.19. Religious corporations are entitled to relocation benefits under sec. 32.19, Stats.
VAM:CAB *Page 580